Case 2:20-cr-00015-DWM Document 16 Filed 08/19/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BUTTE DIVISION
UNITED STATES OF AMERICA, CR 20—15-BU-DWM
Plaintiff,
VS. ORDER
BRADLEY JOHN STOICK,
Defendant.

 

 

United States Magistrate Judge Kathleen L. DeSoto entered Findings and
Recommendation in this matter on July 31, 2020. Neither party objected and
therefore they are not entitled to de novo review of the record. 28 U.S.C. §
636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
This Court will review the Findings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach. Inc., 656 F.2d 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm
conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000).

Judge DeSoto recommended this Court accept Bradley John Stoick’s guilty
plea after Stoick appeared before her pursuant to Federal Rule of Criminal

Procedure 11, and entered his plea of guilty to one count of dispensing controlled
Case 2:20-cr-00015-DWM Document 16 Filed 08/19/20 Page 2 of 2

substances by a practitioner (diversion) in violation of 21 U.S.C. § 841(a)(1), and
one count of acquiring or obtaining a controlled substance by misrepresentation,
fraud, forgery, deception, or subterfuge in violation of 21 U.S.C. § 843(a)(3), as
set forth in the Information filed against him.

I find no clear error in Judge DeSoto’s Findings and Recommendation (Doc.
12), and I adopt them in full, including the recommendation to defer acceptance of
the Plea Agreement until sentencing, when the Court will have reviewed the Plea
Agreement and Presentence Investigation Report.

Accordingly, IT IS ORDERED that Bradley John Stoick is adjudged guilty
as charged in the Information.

t
DATED this | 4 day of August, 2020.

  
   

lloy, District Judge

United States District Court
